DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/15/21.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe (US 2015/0370112 A1) in view of Lee et al. (“Lee”) (EP 3 327 581 A1).
Regarding claims 1 and 8, Sawabe discloses a method for displaying an image on a multi-display device including a controller (110, fig. 2) and two or more displays 10a-10f, figs. 6A and 6B), the method comprising:

Sawabe does not specifically disclose determining, by the controller, whether the boundary area image needs to be modified, based on an amount of change of image data in the boundary area image, when the image includes the boundary area image; and inserting dummy data into the image so that the image has an increased size and the dummy data is displayed on a position corresponding to the boundary area.
In a similar field of endeavor, Lee discloses determining, by the controller, whether the boundary area image needs to be modified, based on an amount of change of image data in the boundary area image, when the image includes the boundary area image (it is possible to determine the separating position, where the boundary area image is located, by detecting raw level electronic data includes element data, layout data, attribute data, category data, image data, table data, and/or so on, paras. 0102-0103 and 0140-0141); and inserting dummy data (4200) into the image (3330) so that the image has an increased size (fig. 21) and the dummy data is displayed on a position corresponding to the boundary area (3100), when the boundary area image needs to be modified (figs. 11-21, paras. 0142-0144, 0161 and 0179-0181).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the inserting dummy data as taught by Lee in the system of Kim in order to prevent distortion of the image at the boundary areas between display units.
Regarding claim 3, the combination of Sawabe and Lee discloses the determining whether the image includes a boundary area image determines that the 
Regarding claim 5, the combination of Sawabe and Lee discloses the inserting dummy data (4200) comprises:
calculating a change rate of the image data for each pixel line parallel to the boundary area based on the amount of change of the image data (paras. 0134-0141); and
determining an insertion position of the dummy data based on a result of comparing the calculated change rate of the image data for each pixel line with a second preset threshold change rate (paras. 0138-0140 of Lee).

6.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe in view of Lee and further in view of Bae (Pub. US 2014/0043268 A1).
Regarding claim 6, the combination of Sawabe and Lee discloses displaying, on the first display or the second display, at least one application program window (table-form 3330, figs. 11 and 21) corresponding to at least one application program running on the multi-display device; and wherein determining whether the image includes a boundary area image is performed across the boundary area (paras. 0179-0180 of Lee).
The combination of Sawabe and Lee does not specifically disclose monitoring whether an interaction event related to the movement of the application program window occurs,

In a similar field of endeavor, Bae discloses an interaction event (e.g., scroll) related to the movement of the application program window occurs,
wherein determining whether the image includes a boundary area image (e.g., 1201, fig. 12) is performed when the interaction event occurs across the boundary area (1203) through the monitoring whether an interaction event occurs (paras. 0063-0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the interaction event as taught by Bae in the system of Sawabe and Lee in order to improve convenience for a user to interact with the touch screen.
Regarding claim 7, the combination of Sawabe, Lee and Bae discloses the inserting dummy data inserts the dummy data to extend the application program window in a direction corresponding to the movement of the interaction event based on the boundary area (paras. 0179-0180 of Lee).

Response to Arguments
7.	Applicant's arguments filed 01/15/21 have been fully considered but they are not persuasive. Applicant stated that “Lee does not determine whether or not the intermediate blank space needs to be inserted since the web-compatible format document needs to be visually expressed in the same way as the original electronic document” Examiner respectfully disagrees with the statement. Lee discloses .
8.	Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693